Citation Nr: 0401987	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left femoral neck fracture, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied a disability rating 
in excess of 20 percent for residuals of fracture of the left 
femoral neck and denied entitlement to a compensable rating 
for residuals of a left kidney injury.  In August 1996, the 
veteran voiced disagreement with the determinations found in 
the June 1996 rating decision and raised a claim of 
entitlement to service connection for arthritis of the lumbar 
spine as secondary to his service-connected hip condition.  
In February 1997, the veteran withdrew the appeal of 
entitlement to a compensable rating for residuals of a kidney 
injury and perfected his appeal as to entitlement to a 
disability rating in excess of 20 percent for residuals of a 
fracture of the left femoral neck.  The RO issued a rating 
decision in November 1997 that granted service connection for 
degenerative arthritis and disc disease of the lumbar spine 
and the veteran did not voice disagreement with the 
evaluation or effective date assigned.  As such, the only 
issue on appeal is entitlement to an increased rating for 
post-operative residuals of a left femoral neck fracture.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran must be notified of which portion of the 
information and evidence necessary to substantiate his claim 
for which he is responsible and which evidence it is VA's 
duty to assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA also must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  In 
the instant case, the veteran's current VA treatment records 
are not of record.  Additionally, where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most recent records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following action:

1.  The claims folder should be reviewed 
to ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Veterans Benefits Act of 2003.  
The veteran must be notified of which 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Make reasonable 
efforts to obtain all evidence 
sufficiently identified by the veteran.

2.  The RO should obtain and associate 
with his claims folder the veteran's VA 
treatment records, from February 1996 to 
the present, located at the Nashville VA 
medical facility.

3.  The RO should schedule the veteran 
for a VA joints examination to determine 
the current nature and extent of the 
veteran's post-operative residuals of a 
fracture of the left femoral neck, 
including any post-operative scars.  Send 
the claims folder for the examiner to 
review.

4.  The RO should then readjudicate the 
veteran's increased rating claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since July 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


